DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 10, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarga et al. (US 2013/0300618, hereby referred as Yarga).
Regarding claim 1, Yarga teaches the following:
a device comprising: 
a display panel (element 64, figure 3); 
a border region (element 54, figure 3) around the display panel; 
a cover (element 60, figure 3) disposed on the display panel and the border region (as shown in figure 3), the cover to protect the display panel and the border region (as shown in figure 3); 

a bezel (element 204, figure 3) disposed in the keep-out area to support the cover, wherein the bezel includes a partially filled portion (elements 218, figure 6) to reduce a resonance shift of the antenna (“To reduce dielectric losses”, paragraph [0051]).

Regarding claim 2, Yarga as referred in claim 1 teaches the following:
wherein the bezel is a dielectric material (“dielectric carrier 204”).

Regarding claim 3, Yarga as referred in claim 2 teaches the following:
wherein the dielectric material is plastic (“Structure 204 may be formed from … plastic”, paragraph [0051]).

Regarding claim 10, Yarga teaches the following:
a bezel comprising: 
an elongated material (element 204, figure 3) dimensioned to fit in a border region around a display panel (element 64, figure 3), wherein the bezel is to be disposed over an antenna (conductive elements of element 200, figures 3-5, paragraphs [0032]-[0033], [0036], [0039]) within a keep-out area (area around element 54, as shown in figure 3) to support a cover (element 60, figure 3); and 
a partially filled portion (elements 218, figure 6) to reduce a resonance shift of the antenna (“To reduce dielectric losses”, paragraph [0051]).

Regarding claim 13, Yarga teaches the following:

mounting an antenna (conductive elements of element 200, figures 3-5, paragraphs [0032]-[0033], [0036], [0039]) in a border region around a display panel (element 64, figure 3), wherein the antenna has a keep-out area (area around element 54, as shown in figure 3); 
forming partially filled portions (elements 218, figure 6) within a bezel (element 204, figure 3); 
disposing the bezel within the keep-out area over the antenna (as shown in figure 3); and 
covering the antenna with a cover (element 60, figure 3), wherein the cover is supported by the bezel (as shown in figure 3).

Regarding claim 15, Yarga as referred in claim 13 teaches the following:
wherein forming the partially filled portions comprises molding a bezel with the partially filled portions (paragraphs [0051] and [0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rappoport et al. (US 2013/0076573, hereby referred as Rappoport) in view of Yarga et al. (US 2013/0300618, hereby referred as Yarga).
Regarding claim 1, Rappoport teaches the following:
a device comprising: 

a border region (element 130, figure 10) around the display panel; 
a cover (element 110, figure 10) disposed on the display panel and the border region (as shown in figure 10), the cover to protect the display panel and the border region (as shown in figure 10); 
an antenna (element 24, figures 10) disposed within a portion of the border region (as shown in figure 10), wherein the antenna has a keep-out area (area above element 24, as shown in figure 10); and 
a bezel (element 118, figure 10) disposed in the keep-out area to support the cover.
Rappoport does not teach wherein the bezel includes a partially filled portion to reduce a resonance shift of the antenna.
Yarga suggests the teachings of wherein the bezel includes a partially filled portion (elements 218, figure 6) to reduce a resonance shift of the antenna (“To reduce dielectric losses”, paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the bezel of Rappoport to include a partially filled portion to reduce a resonance shift of the antenna as suggested by the teachings of Yarga in order to reduce dielectric losses that may be introduced from the bezel (paragraph [0051]). 

Regarding claim 2, the combination of Rappoport and Yarga as referred in claim 1 teaches the following:
wherein the bezel is a dielectric material (Rappoport, “plastic 118”, paragraph [0055]) (Yarga, “dielectric carrier 204”).

Regarding claim 3, the combination of Rappoport and Yarga as referred in claim 2 teaches the following:


Regarding claim 4, Rappoport as referred in claim 3 teaches the device with the exception for the following:
wherein the partially filled portion is a cutout section.
However Rappoport does teach that the bezel is molded over the antenna which creates a cutout section for the antenna to extend into (paragraph [0055], figure 10).
Yarga also suggests in other embodiments that partially filled portion (element 222, figure 8) is a cutout section.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the partially filled portion of Rappoport to be a cutout section as suggested by another embodiment of Yarga and Rappoport in order to create a plastic cover around the antenna which can protect it from other components in the device.

Regarding claim 5, the combination of Rappoport and Yarga as referred in claim 4 teaches the following:
wherein the antenna (Rappoport, element 24, figure 10) extends into the cutout section to increase height (as explained in claim 4, Rappoport, paragraph [0055], figure 10).

Regarding claim 6, the combination of Rappoport and Yarga as referred in claim 5 teaches the following:
wherein the height is increased up to a thickness of the bezel (as explained in claims 4-5, Rappoport, the antenna 24 extends into the bezel 118 which can increase the height of the antenna, and 

Regarding claim 7, Rappoport as referred in claim 6 teaches the device with the exception for the following:
wherein the thickness is about 0.7 millimeters.
However Rappoport does suggest in another embodiment that the antenna may lie relatively close to the exterior of the housing, and that the distance in between which is filled with the bezel may be about 0.7 millimeters (paragraph [0052], “With one suitable arrangement, the wall thickness of wall 66 may be 0.1 to 5 mm thick, less than 6 mm, less than 3 mm, more than 0.1 mm, or another suitable thickness. The distance between antenna structures 24 and outer surface 119 of housing wall 66 may be, for example, 0.1 to 5 mm, less than 6 mm, more than 0.1 mm, less than 3 mm, less than 2 mm, less than 1 mm, less than 0.5 mm or other suitable distance”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the thickness of the bezel of Rappoport as referred in claim 6 to be about 0.7 millimeters as suggested by the teachings of Rappoport which provides enough room for the antenna while also protecting it from external forces, and since in cases like the present, where patentability is said to be based upon particular chosen dimensions or upon another variable recited within the claims, applicant must show that the chosen dimensions are critical.   As such, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Regarding claim 10, Rappoport teaches the following:
a bezel comprising: 
an elongated material (element 118, figure 10) dimensioned to fit in a border region (element 130, figure 10) around a display panel (element 62, figure 10), wherein the bezel is to be disposed over an antenna (element 24, figure 10) within a keep-out area (area above element 24, as shown in figure 10) to support a cover (element 110, figure 10).
Rappoport does not teach a partially filled portion to reduce a resonance shift of the antenna.
Yarga suggests the teachings of a partially filled portion (elements 218, figure 6) to reduce a resonance shift of the antenna (“To reduce dielectric losses”, paragraph [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the bezel of Rappoport to include a partially filled portion to reduce a resonance shift of the antenna as suggested by the teachings of Yarga in order to reduce dielectric losses that may be introduced from the bezel (paragraph [0051]).

Regarding claim 11, Rappoport as referred in claim 10 teaches the bezel with the exception for the following:
wherein the partially filled portion is a cutout section.
However Rappoport does teach that the bezel is molded over the antenna which creates a cutout section for the antenna to extend into (paragraph [0055], figure 10).
Yarga also suggests in other embodiments that partially filled portion (element 222, figure 8) is a cutout section.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the partially filled portion of Rappoport to be a cutout section as suggested by another 

Regarding claim 12, the combination of Rappoport and Yarga as referred in claim 11 teaches the following:
wherein the cutout section is for receiving a portion of the antenna (as explained in claim 11, Rappoport, the antenna 24 extends into a cutout section of bezel 118, which means it receives a portion of the antenna).

Regarding claim 13, Rappoport teaches the following:
a method comprising: 
mounting an antenna (element 24, figure 10) in a border region around a display panel (element 62, figure 10), wherein the antenna has a keep-out area (area above element 24, as shown in figure 10); 
a bezel (element 118, figure 10);
disposing the bezel within the keep-out area over the antenna (as shown in figure 10); and 
covering the antenna with a cover (element 110, figure 10), wherein the cover is supported by the bezel (as shown in figure 10).
Rappoport does not teach forming partially filled portions within a bezel. 
Yarga suggests the teachings of forming partially filled portions (elements 218, figure 6) within a bezel (element 204, figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the bezel of Rappoport to be formed from partially filled portions to reduce a resonance shift of the antenna as suggested by the teachings of Yarga in order to reduce dielectric losses that may be introduced from the bezel (paragraph [0051]). 

Regarding claim 15, the combination of Rappoport and Yarga as referred in claim 13 teaches the following:
wherein forming the partially filled portions comprises molding a bezel with the partially filled portions (Rappoport, paragraph [0055]) (Yarga, paragraphs [0051] and [0066]).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yarga et al. (US 2013/0300618, hereby referred as Yarga).
Regarding claim 4, Yarga as referred in claim 3 teaches the device with the exception for the following:
wherein the partially filled portion is a cutout section.
However Yarga does suggest in other embodiments that partially filled portion (element 222, figure 8) is a cutout section.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the partially filled portion of Yarga to be a cutout section as suggested by another embodiment of Yarga in order to house components associated with the antenna such as impedance matching circuitry, filter circuitry, etc. (paragraph [0053]). 

Regarding claim 11, Yarga as referred in claim 10 teaches the bezel with the exception for the following:
wherein the partially filled portion is a cutout section.
However Yarga does suggest in other embodiments that partially filled portion (element 222, figure 8) is a cutout section.
.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yarga et al. (US 2013/0300618, hereby referred as Yarga) in view of Corbin et al. (US 2014/0112511, hereby referred as Corbin).
Regarding claim 8, Yarga as referred in claim 1 teaches the device with the exception for the following:
further comprising a shielding to protect the display panel and antenna.
Corbin suggests the teachings of further comprising a shielding (elements 42, figures 3-4) to protect the display panel (elements 86, figures 3-4) and antenna (elements 24, figures 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have device of Yarga to further include a shielding to protect the display panel and antenna as suggested by the teachings of Corbin in order to help electromagnetically isolate antenna structures  from other components in device such as the display panel (paragraphs [0015] and [0037]).

Regarding claim 9, the combination of Yarga and Corbin as modified in claim 8 teaches the following:
wherein the shielding is metal to provide electromagnetic shielding (Corbin, paragraph [0015] and [0037]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yarga et al. (US 2013/0300618, hereby referred as Yarga) in view of Chang (US 2015/0092382).
Regarding claim 14, Yarga as referred in claim 13 teaches the method with the exception for the following:
wherein forming the partially filled portions comprises removing material from the bezel with a uniform thickness.
However Yarga does suggest that forming the partially filled portions may be formed from hollow beads, may be formed from foam beads, may be formed from solid beads of material that have a dielectric constant lower than that of the primary material in structure 204, or may be formed from voids (e.g., gas-filled bubbles) or other structures that help lower the effective dielectric constant of structure 204 (paragraph [0051]). Yarga also suggests that forming the partially filled portions may be hollow to reduce the effective dielectric constant of structure 204 (paragraph [0052]). Yarga also suggests that forming the partially filled portions comprises removing material from the bezel with a uniform thickness (element 222, figure 8, paragraph [0053]).
Chang suggests the teachings of wherein forming the partially filled portions comprises removing material from the bezel with a uniform thickness (element 92, figure 19, paragraph [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the forming of the partially filled portions of Yarga to comprise removing material from the bezel with a uniform thickness as suggested by the teachings of Yarga and Chang which is an alternative way to form a partially filled portion in a bezel (Chang, paragraph [0069]) that can be used to house components associated with the antenna such as impedance matching circuitry, filter circuitry, etc. (Yarga, paragraph [0053]).

Additional Comments 
Rappoport et al. (US 2013/0076573) in view of Yarga et al. (US 2013/0300618) could have been used in combination with Corbin and Chang to teach the limitations of claims 8-9 and 14 in a similar way as used in the combination with Yarga alone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845